*14OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by the Appellate Division, Second Department, on May 22, 1985, and he obtained a license to practice medicine in 2004. On February 4, 2008, respondent was convicted upon his plea of guilty in Niagara County Court of endangering the welfare of a child (Penal Law § 260.10 [1]), a class A misdemeanor, arising from his conduct toward a patient. As a condition of the plea, respondent was required to surrender his license to practice medicine and to agree that he subsequently would not seek to reinstate the license. On April 18, 2008, respondent was sentenced to a three-year term of probation.
The Grievance Committee filed a petition charging respondent with acts of professional misconduct based upon the conduct underlying his criminal conviction. Respondent filed an answer admitting certain factual allegations in the petition, and the outstanding issues of fact were resolved by stipulation.
We conclude that respondent has violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (a) (3) (22 NYCRR 1200.3 [a] [3])—engaging in illegal conduct that adversely reflects on his honesty, trustworthiness or fitness as a lawyer; and
DR 1-102 (a) (7) (22 NYCRR 1200.3 [a] [7])—engaging in conduct that adversely reflects on his fitness as a lawyer.
We have considered the matters submitted by respondent in mitigation, including his previously unblemished record as an attorney and the letters submitted on his behalf attesting to his good character. Accordingly, after consideration of all of the factors in this matter, we conclude that respondent should be suspended for a period of three years, effective April 18, 2008, or until the termination of the term of his probation, whichever first occurs, and until further order of the Court.
Hurlbutt, J.P, Smith, Centra, Peradotto and Gorski, JJ., concur.
Order of suspension entered.